                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

SUSAN M. AMOS,

       Plaintiff,

v.                                                     Case No: 6:15-cv-1912-Orl-37GJK

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                          REPORT AND RECOMMENDATION

       Richard A. Culbertson’s Unopposed Request for Authorization to Charge a

Reasonable Fee and Memorandum on Reasonable Fees Pursuant to 42 U.S.C. §

406(b) (Doc. 29) is pending before the Court. The motion is unopposed (Id., 3). On

March 2, 2017, the Court entered an order reversing the Commissioner’s final decision

and remanding the case back to the Social Security Administration, pursuant to

sentence four of 42 U.S.C. § 405 (Doc. 23). Now, counsel petitions the Court for

authorization to charge his client a fee for federal court representation in the amount of

$14,274.66. The fee is based on a contingent fee agreement between counsel and

Plaintiff (Doc. 29-1), and the Commissioner’s letter notification that Plaintiff was

awarded past due benefits (Doc. 29-2). I respectfully recommend that the motion be

granted.

       I. The Applicable Law

       There are three statutory provisions under which attorneys representing

claimants in Social Security disability cases may be compensated: 42 U.S.C. §§ 406(a)

and 406(b), and 28 U.S.C. § 2142(d). Section 406(a) provides the exclusive avenue for
attorneys seeking fees for work done before the Commissioner at the administrative

level. The fees awarded under § 406(a) are paid out of the claimant’s past-due benefits

awarded. 42 U.S.C. § 406(a)(2)(A) and (B). Section 406(a) caps the fees that may be

awarded at twenty-five percent of past-due benefits awarded or a lesser fixed amount.

42 U.S.C. § 406(a)(2)(A)(ii)(I)-(II).

       For fees incurred representing claimants in federal court, claimants may seek

fees under two statutory provisions, 42 U.S.C. § 406(b) and the Equal Access to Justice

Act, 28 U.S.C. § 2142(d) (“the EAJA”). Under § 406(b), upon entry of judgment in favor

of a claimant, the Court may award a reasonable fee for work performed before the

Court, which is paid out of the claimant’s past-due benefits awarded. 42 U.S.C. §

406(b)(1)(A). Section 406(b) imposes a cap on the total amount of fees that may be

awarded. 42 U.S.C. § 406(b)(1)(A). Section 406(b) provides that a Court may not award

fees “in excess of 25 percent of the total of the past-due benefits to which the claimant

is entitled.” 42 U.S.C. § 406(b)(1)(A).

       The EAJA permits a claimant to seek an award of fees against the Commissioner

for work that is done before the Court if the claimant prevailed and the position of the

Commissioner is not substantially justified. 28 U.S.C. § 2412(d)(1)(A). An attorney may

either deduct the amount of EAJA fees from his § 406(b) request or remit the smaller

fee to the client. 28 U.S.C. 2412 note, Act of Aug. 5, 1985, Pub.L. No. 99-80, § 3, 99

Stat. 183, 186 (unmodified) (The EAJA contains a savings provision providing that

“where the claimant’s attorney receives fees for the same work under both [§ 406(b)

and the EAJA], the claimant’s attorney refunds to the claimant the amount of the smaller

fee.”); Jackson v. Comm’r of Soc. Sec., 601 F.3d 1268, 1271 (11th Cir. 2010) (noting



                                            -2-
that the attorney may choose to effectuate the refund by deducting the amount of an

earlier EAJA award from his subsequent 42 U.S.C. § 406(b) request); Mills v. Colvin,

Case No. CV413-044, 2016 WL 4223649, at *2 (S.D. Ga. Aug. 9, 2016) (citing

Gisbrecht v. Barnhart, 535 U.S. 789, 806 (2002)).

       The fee itself must also be reasonable. In capping the fee at 25%, “Congress ...

sought to protect claimants against ‘inordinately large fees’ and also to ensure that

attorneys representing successful claimants would not risk ‘nonpayment of [appropriate]

fees.’” Gisbrecht, 535 U.S. at 805 (citations omitted). “Within the 25% boundary ... the

attorney for the successful claimant must show that the fee sought is reasonable for the

services rendered.” Id. at 807. In making this reasonableness determination, the district

court can consider several factors, including: (1) whether the requested fee is out of line

with the “character of the representation and the results the representative achieved;”

(2) whether the attorney unreasonably delayed the proceedings in an attempt to

increase the accumulation of benefits and thereby increase his own fee; and (3)

whether “the benefits awarded are large in comparison to the amount of time counsel

spent on the case,” the so-called “windfall” factor. In these instances, a downward

reduction may be in order and the court can appropriately reduce the fee. Id. at 805,

808.

       II. The Fee Calculation

       Plaintiff received an award of past-due benefits in the amount of $73,716.50

(Doc. 29-2 at 2). Twenty-five percent of that award is $18,429.13. Counsel petitions the

Court for authorization to charge his client a fee for federal court representation in the

amount of $14,274.66, which is the amount the Commissioner withheld from Plaintiff’s



                                            -3-
benefits for his payment (Doc. 29-2 at 3), less the $4,154.47 Plaintiff was previously

awarded under the EAJA (Doc. 28). Based upon the work performed and the results

obtained, I find that $14,274.66 is reasonable for the services of Plaintiff’s counsel in

this case.

       III. Conclusion

       Accordingly, I respectfully RECOMMEND the following:

       1)    That the motion be GRANTED;

       2)    That counsel be authorized to charge Plaintiff the sum of $14,274.66 in

attorney’s fees; and

       3)    That the Clerk be directed to close the case.

       IV. Notice to Parties

       A party has fourteen days from this date to file written objections to the Report

and Recommendation’s factual findings and legal conclusions. A party’s failure to file

written objections waives that party’s right to challenge on appeal any unobjected-to

factual finding or legal conclusion the district judge adopts from the Report and

Recommendation. See 11th Cir. R. 3-1. If the parties do not object to this Report and

Recommendation, then they may expedite the approval process by filing notices of no

objection.

       RECOMMENDED in Orlando, Florida, on January 30, 2020.




Copies furnished to Counsel of Record



                                            -4-
